Citation Nr: 9906376	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  96-39 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis B with liver 
and/or kidney damage claimed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

REMAND

The veteran served on active duty from September 1968 to July 
1976 and from October 1977 to May 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

Because procedural development is necessary, the procedural 
history of this case will be set forth in detail.  

The veteran was notified by letter of March 28, 1994 of a 
rating action that month which denied service connection for 
hepatitis B with kidney damage.  

If a notice of disagreement (NOD) (which initiates an appeal) 
is not filed within one-year of notification of an RO denial, 
the RO decision shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title.  
38 U.S.C. § 7105(c) (West 1991).  

On February 21, 1995, within one-year of the notification, 
correspondence was received from the veteran's Congressman 
with a copy of correspondence which had been sent by the 
veteran to that Congressman.  In the veteran's correspondence 
reference was made to his claim for service connection for 
hepatitis, indicating that the claim had been denied but had 
been overlooked at the time of a Board decision (i.e., a 
Board decision of September 1994 which restored a 10 percent 
rating and denying a rating in excess thereof for service 
connection spondylolisthesis, but that was the only issue 
developed for appellate consideration at that time).  

On file is a "memorandum" from the veteran's service 
representative received on February 28, 1995 (also within the 
one-year appeal period) requesting "development action on 
the veteran's reopened claim for service connection for 
Hepatitis B."  However, at that time, the time within which 
to appeal the March 1994 denial had not yet expired.  

By letter in May 1995 the RO informed the veteran that he had 
been informed of the prior denial of service connection for 
hepatitis B by letter of December 7, 1994.  However, after a 
review of the record, it appears that this December 1994 
letter actually informed the veteran of a November 1994 
rating action which effectuated the September 1994 Board 
restoration of a 10 percent rating for service-connected 
spondylolisthesis.  

By letter of September 12, 1995 the RO notified the veteran 
of a rating action of that month which denied reopening of 
the claim for service connection for hepatitis B with kidney 
damage.  

The veteran's NOD to the September 1995 rating action was 
received in October 1995, in which he claimed that the 
disability was hepatitis B with liver damage and not kidney 
damage.  A statement of the case (SOC) was issued in November 
1995 addressing whether new and material evidence had been 
submitted to reopen a claim for service connection for 
hepatitis with kidney damage and liver damage.  In the SOC it 
was stated that new and material evidence had to establish a 
reasonable possibility of allowance of the claim, in order 
for the claim to be reopened.  

VA Form 9, Appeal to the Board, was received in August 1996, 
requesting a hearing at the RO and before a member of the 
Board.  The RO hearing was conducted in March 1997, at which 
time the veteran again stated that his claim was for 
hepatitis B with liver, not kidney, damage.  A supplemental 
SOC (SSOC) was issued in December 1997, indicating that the 
February 28, 1995 correspondence from the service 
representative was an application to reopen the claim for 
service connection for hepatitis B (even though the period 
for initiating an appeal from the March 1994 denial had not 
yet expired).  

In December 1998 the veteran withdrew his request for a 
hearing before a member of the Board.  

The Board is required to assess it's jurisdiction.  If new 
and material evidence is not submitted to reopen a previously 
denied claim, the Board is without jurisdiction to adjudicate 
the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
However, "[t]he Board's obligation to assess its own 
jurisdiction cannot come at the expense of the procedural 
rights [of a claimant] who has had no opportunity to present 
evidence or argument on that jurisdictional issue."  Marsh 
v. West, 11 Vet. App. 468, 471 (1998) (citing Sutton v. 
Brown, 9 Vet. App. 553 (1996) and Bernard v. Brown, 4 Vet. 
App. 384 (1993)).  

Accordingly, it must first be determined whether the March 
1994 actually became final.  The RO has implicitly determined 
that the February 1995 correspondence from the Congressman, 
with attached correspondence of the veteran, and the February 
1995 "memorandum" of the service representative did not 
constitute a timely NOD to the initial denial of service 
connection for hepatitis.  

"A determination of the timeliness of an NOD is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. § 20.101(c) (1997) ('[a]ll claimants have the 
right to appeal a determination made by the agency of 
original jurisdiction that the Board does not have 
jurisdictional authority to review a particular issue'); 38 
C.F.R. § 19.34 (1997) ('[w]hether a[n] NOD ... has been filed 
on time is an appealable issue')' see also 38 U.S.C. 
§§ 7104(a) ('[a]ll questions in a matter ... subject to a [VA] 
decision [] shall be subject to one review on appeal to the 
... Board') (emphasis added), 7105(b)(1)."  Marsh v. West, 
No. 98-634, slip op. at 4 (U.S. Vet. App. Oct. 5, 1998).  

Accordingly, the RO should expressly adjudicate whether 
either the February 1995 correspondence from the Congressman, 
with attached correspondence of the veteran, and the February 
1995 "memorandum" of the service representative constituted 
a timely NOD.  

If it is determined that either document was a timely NOD, 
then the RO should readjudicate and develop the claim for 
appellate review on the basis of de novo consideration.  

On the other hand, if it is expressly determined that either 
document did not constitute a timely NOD, then the veteran 
and his representative should be duly notified (and hereby 
are so notified) of that determination and of the veteran's 
appellate rights as to such determination, to include 
notification that an appeal as to that issue is a separate 
matter, requiring the filing of an NOD to initiate an appeal.  

Then the RO should also readjudicate the claim in light of 
recent caselaw which lessens the burden of review of new and 
material evidence for the purpose of reopening.  

The holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
lowers the threshold for reopening based on new and material 
evidence from "a reasonable possibility of changing the 
outcome" to being so 'significant' that it 'must be 
considered in order to fairly decide the merits of the case' 
as defined at 38 C.F.R. § 3.156 (thus effectively overruling 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) which first 
announced the "reasonable possibility of changing the 
outcome" standard.)  

Thus, the RO should adjudicate whether any new and material 
evidence by itself or together with evidence previously on 
file, is so significant that it must be considered to fairly 
decide the merits of the claim.  Second, if new and material 
evidence is presented, the claim is reopened and it must 
immediately determined whether, based on all the evidence, 
the reopened (not the original) claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991) (since a 
reopened claim is not necessarily well grounded).  In both 
the determinations of reopening and well groundedness, the 
credibility of the evidence, but not necessarily its 
competence, is presumed if it is not inherently false, 
untrue, or patently incredible, but the full weight of such 
evidence is not assumed.  However, neither the doctrine of 
the resolution of the benefit-of-the-doubt, at 38 U.S.C.A. 
§ 5107(b) nor the duty to assist in obtaining relevant 
evidence, at 38 U.S.C.A. § 5107(a), is applicable.  The full 
credibility of new evidence is assumed, if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  Elkins v. West, 
No. 97-1534, slip op. (U.S. Vet. App. Feb. 17, 1999) and 
Winters v. West, No. 97-2180, slip op. at 3 and 4 (U.S. Vet. 
App. Feb. 17, 1999) (en banc) (citing Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998)).  

Accordingly, the case is remanded for the following actions: 

1.  The RO should adjudicate whether either the February 1995 
correspondence from the Congressman, with attached 
correspondence of the veteran, and the February 1995 
"memorandum" of the service representative constituted a 
timely NOD.  

If it is determined that either document was a timely NOD, 
then the RO should readjudicate and develop the claim for 
appellate review on the basis of de novo consideration.  

2.  If it is determined that either document did not 
constitute a timely NOD, then the veteran and his 
representative should be duly notified of that determination 
and of the veteran's appellate rights as to such 
determination, to include notification that an appeal as to 
that issue is a separate matter and the requirement of the 
filing of an NOD to initiate an appeal as to the question of 
the timeliness of any alleged NOD.  

Then the RO must also readjudicate the claim in light of 
recent caselaw which lessens the burden of review of new and 
material evidence for the purpose of reopening, in accordance 
with Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If that determination is in the negative, i.e., the new and 
material evidence is not of such significance that it must be 
considered to fairly decide the merits of the claim, the 
adjudication should end at that point.  

If it is determined, in accordance with Hodge, that new and 
material evidence is presented, the claim is reopened and it 
must immediately determined whether, based on all the 
evidence, the reopened (not the original) claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) (since a reopened claim is not necessarily well 
grounded).  

If it is determined that the claim is reopened but is not 
well grounded, then the adjudication should end at that 
point.  

If it is determined that the claim is both reopened and well 
grounded, then the RO should first ensure that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991) has 
been fulfilled and proceed to adjudicate the claim de novo 
on the merits.  

3.  If the RO determines that a timely 
NOD was filed to the March 1994 de novo 
denial of service connection for 
hepatitis, an SOC should be issued 
addressing that matter on a de novo 
basis.  

In that circumstance the veteran and his 
representative must be informed that they 
have 60-days after the issuance of the 
SOC within which to file a substantive 
appeal in order to perfect the appeal as 
to de novo adjudication of service 
connection for hepatitis.  (Inasmuch as 
the one-year time limit has expired, if 
it is not filed within 60-days of the 
SOC, the appeal will not be perfected and 
the Board will be without jurisdiction to 
adjudicate the claim on a de novo basis).  

If the RO determines that a timely NOD 
was not filed to the March 1994 de novo 
denial of service connection for 
hepatitis, an SSOC should be issued 
addressing that matter on the basis of 
the finality of the March 1994 denial 
(and reflecting the required analysis 
indicated above).  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord the veteran due 
process of law. 



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


